DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 4, figures 4A and 4B, claims 16-30, in the email replied on 1/24/22 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 2, Applicant argued that:
“The restriction requirement is improper for the following reasons: 
First, the Office Action applies the wrong set of rules because it does not recognize that this application is a national stage application.
Second, because of that the restriction requirement lists Figures as Species and not different groups of claims as required by the Rules.
Third, it does also not identify the special technical feature(s) that define a contribution over the prior art since it does not identify or cite any prior art.
Fourth, it does not explain why each group lacks unity with each other group specifically describing the unique special technical feature(s) in each group.”

Regarding the First arguments: “First, the Office Action applies the wrong set of rules because it does not recognize that this application is a national stage application”.

The Examiner agreed that the wrong form paragraph was used for the national stage application.
However, the Second - Fourth arguments are not found to be persuasive, because the drawings and claimed limitations are substantially different. Different inventive limitations require different searches at different areas (different classes and subclasses...etc...).  More importantly, the examiner's examination time is very limited.  
The structures of Species 1-4, figures 1-4B are different.  
	Species 1: Figure 1, shows the different structures of the movable contact bridge with the protrusion at the middle and the groove between two fixed contacts 10 and 20.
	Species 2: Figure 2, shows the different structure of the teeth element located between the fixed contact 10 and 20.
	Species 3: Figures 3A and 3B, show the different structures of the element on the top of the switching device 1 and between the yoke 82.
	Species 4, Figures 4A and 4B, show the new structures of the shaft 40 with the thread 41 and the internal thread 533.
Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies as well as multiple classes and subclasses need to be searched. 
For efficiency reasons, this restriction is proper.  As a result, this restriction is made FINAL.  
Drawings
Claim 18 is objected to because of the following informalities:  
Entire claim 18, is not described in the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 16 and 29 are rejected under 35 U.S.C. 102(a2) as being anticipated by Bogner et al. (US 4,604,597).
	Regarding claim 16, Bogner discloses solenoid switch comprising:
a first fixed contact element (13); 
a second fixed contact element (14); 
a movable contact bridge (28); 
a movable shaft (19) configured to move the contact bridge (28), 
wherein the contact bridge (28) is arranged at an end of the shaft (19), 
wherein the shaft (19) is movable to a first position at which the contact bridge (28) contacts the first and second contact elements (13, 14), and 
wherein the shaft (19) is movable to a second position at which the contact bridge (28) is arranged at a distance from the first and second contact elements (13, 14); and 
a setting device (30, 31) configured to set the distance between the contact bridge (28) and the first and second contact elements (13, 14) in the second position, 
wherein the setting device (30, 31) is arranged at the end of the shaft (19), and wherein the switching device is configured to switch an electrical load.
Regarding claim 29, Bogner discloses: 
a magnetic drive (5) configured to move the contact bridge (28) between the first and second positions, 
wherein the magnetic drive (5) has an armature and a yoke (1), 
.
Claim Rejections - 35 USC § 103
Claims 17, 21-23, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (US 4,604,597) in view of Uotome et al. (US 5,892,194).
Regarding claim 17, Bogner does not disclose the shaft has a thread at the end, and wherein the setting device is arranged on the thread.
Uotome discloses sealed contact device comprising the shaft (40) has a thread (41) at the end, and wherein the setting device (60) is arranged on the thread (41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thread as taught by Uotome on the upper end shaft (19) of Bogner’s device for the purpose of maintaining the parts in place.
Regarding claim 21, Bogner discloses: 
the setting device has a setting element (see the drawing below) which bears with a bearing part (see the drawing below) on an upper side of the contact bridge and projects with a cylinder part through a hole.
[AltContent: textbox (Setting device)][AltContent: arrow][AltContent: textbox (Bearing part)][AltContent: textbox (Setting element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    195
    248
    media_image1.png
    Greyscale

Regarding claim 22, 
Bogner discloses the setting element (see the drawing above) 
Uotome discloses: has a thread (41) on the shaft (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thread as taught by Uotome to make the internal thread of the setting element of Bogner for the purpose of securing the setting element on the shaft.
Regarding claim 23, Bogner discloses: 
the setting element (see the drawing above) comprises an electrically insulating material.
Regarding claim 26, 
Bogner (597) discloses: the setting device (see the drawing above), 
Uotome discloses: the thread (41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thread as taught by Uotome to lock the setting device of Bogner (597) for the purpose of securing the parts.
Regarding claim 27, Bogner (597) discloses: 
the setting device (see the drawing above) is locked by a weld (lines 56-62)
Uotome discloses the thread (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lock the setting device as taught by Bogner (597) by a weld on the thread of Uotome for the purpose of securing the setting device on the shaft. 
Regarding claim 30, Uotome discloses: 
the switching device is embodied as a relay (see col. 4, lines 67).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (US 4,604,597) in view of Uotome et al. (US 5,892,194), further in view of Bogner (US 4,987,396).
Regarding claim 24, 
Bogner (597) discloses the setting device (see the drawing above).
Uotome discloses the thread (41) on the shaft (40).
However, Bogner (597) and Uotome do not disclose the setting device is embodied as a nut arranged on the thread.
Bogner (396) discloses the electromagnetic switch comprising the nut (36) arranged on the thread (where the nut is screwed on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nut as taught by Bogner (396) arranged on the thread as taught by Bogner (597) and the thread of Uotome, for the purpose of securing the parts and having the distance between an upper side of the contact bridge (28) and the first and second contact elements (13, 14) of Bogner (597).

    PNG
    media_image2.png
    193
    360
    media_image2.png
    Greyscale

Regarding claim 25, 
Bogner (597) discloses: a washer (31), 
Bogner (396) discloses: the nut (36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the washer as taught by Bogner (597), which is arranged between the nut as taught by Bogner (396), and the contact bridge of Bogner (597), bears on the upper side of the contact bridge of Bogner (597), for the purpose of 
Keeping the nut from loosening.
Regarding claim 28, 
Uotome discloses the thread (41) on the end shaft (40).
Bogner (597) discloses: a covering element (see the drawing below) configured to cover the setting device (see the drawing below), and a part of the shaft (19) which projects out of the hole of the contact bridge (28) on the upper side of the contact bridge (28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thread as taught by Uotome on the upper shaft (19) of Bogner, for the purpose of maintaining the setting device (see the drawing above), and the shaft in place.
[AltContent: textbox (Covering element)][AltContent: arrow][AltContent: textbox (Setting device)][AltContent: arrow][AltContent: textbox (Bearing part)][AltContent: textbox (Setting element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    195
    248
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 18, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the switching device comprising:
Claim 18: the distance between the contact bridge and the first and second contact elements, in the first position of the setting device, is less than in the second position of the setting device, and wherein the setting device, in the second position, is screwed in further on the thread than in the first position.
Claim 19: the contact bridge has a hole through which the shaft extends, and wherein at least part of the thread of the shaft projects out of the hole of the contact bridge on an upper side of the contact bridge.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 21, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837